Exhibit 10.7

 

HOSPITAL PROGRAM MANAGEMENT AGREEMENT

 

This Hospital Program Management Agreement (this “Agreement”) is entered into
this 15th day of November, 2002, but effective the 15th day of November, 2002,
(the “Effective Date”) by and between Doctor’s Practice Management, Inc., a
Texas corporation (hereinafter referred to as the “DPM”), and Vital Weight
Control, Inc., a Texas corporation (hereinafter referred to as “Manager”).

 

W I T N E S S E T H

 

WHEREAS, DPM desires to operate a gastroplasty or stomach stapling program
involving surgical intervention for morbid obesity through gastric bypass with
Roux-en-Y gastroenterostomy, silastic ring gastroplasty, and all related,
consequential and incidental surgical procedures, including gall bladder removal
(the “Program” or the “Gastroplasty Program”) using an interdisciplinary
approach for the treatment of morbidly obese patients at its facilities known as
Vista Community Medical Center, located in Pasadena, Texas, and Vista Hospital
of Baton Rouge, located in Baton Rouge, Louisiana (the “Initial Hospitals”) and
at such additional DPM affiliated hospital facilities as shall be subsequently
implemented as provided herein (the “Additional Hospitals”) (the Initial
Hospitals and the Additional Hospitals shall individually referred to herein as
a “Hospital” and shall collectively be referred to herein as the “Hospitals”);
and,

 

WHEREAS, Manager is in the business of managing, marketing and clinical
coordination of Gastroplasty Programs (other than patient medical care) for the
treatment of morbid obesity through the use of gastroplasty or stomach stapling;
and

 

WHEREAS, DPM is seeking to contract the services of Manager to manage, market
and coordinate this Gastroplasty Program (EXCEPT FOR THE RENDERING OF INPATIENT
AND OUTPATIENT HOSPITAL SERVICES DIRECTLY TO THE PATIENT WHICH SHALL REMAIN THE
SOLE RESPONSIBILITY OF THE HOSPITAL AT ALL TIMES) in accordance with the
management goals of the Program outlined in Exhibit A hereto (the “Program
Goals”); and

 

WHEREAS, Manager and Vista Community Medical Center, an affiliate of DPM, have
in effect as of the Effective Date hereof an Agreement, dated May 15, 2001,
pursuant to which Manager manages the Program at the DPM hospital in Pasadena,
Texas, and it is the intent of the parties hereto that such agreement be
terminated as of the Effective Date hereof and replaced with this Agreement; and

 

WHEREAS, the parties to this Agreement desire to enter into this Agreement in
order to provide a full statement of their respective responsibilities in
connection with the operation of the Program during the term of this Agreement.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above recitals, the terms and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

  1. DIRECTOR OF PROGRAM

 

Manager shall provide a qualified individual to serve as the program director of
the Program (the “Director”) and to operate the Program in a manner consistent
with the philosophy of the Administration of the Hospitals (“Administration”);
provided, however, that DPM must give prior written approval of the Director
that Manager provides unless the Director is Diane Crumley. Manager employs and
will provide the services stated herein through Director who agrees to serve as
the Director and who agrees to oversee the provision of services hereunder,
including but not limited to the services set forth in Section 2.1 hereof.

 

  2. MANAGER’S DUTIES AND RESPONSIBILITIES TO HOSPITALS

 

2.1. Services

 

For the benefit of the Hospitals and the Program, Manager will perform the
following specific responsibilities, either directly or through an affiliate of
Manager, subject to the general oversight and direction of each Administration:

 

(a) Work with the Administration to manage, design, develop, plan, implement,
and evaluate specific Program marketing, services, policies, and procedures to
carry out the Program Goals;

 

(b) Work with other Hospital personnel and departments to ensure that Program
philosophy is adhered to and non-medical services are provided according to
established policies and procedures;

 

(c) Establish procedures as part of the Hospitals’ overall patient care
evaluation program, to evaluate the consistency and quality of all non-medical
services provided in the Program;

 

(d) Assist the Administration as reasonably required by the Administration, in
the performance of utilization review and cost containment functions relating to
the Program;

 

(e) Prepare and submit to the Administration or to the Hospitals’ Medical Staff
all reports of activities of the Program, as such reports may reasonably be
requested by the Administration or the Medical Staffs and analyzing and
interpreting such reports as reasonably requested;

 

(f) Maintain continuous liaison with the Administration in regard to patient
care, professional conduct, coordination of Hospital personnel and development
of clinical or other research projects relating to the Program;

 

(g) Provide such technical advice and assistance as may reasonably be requested
by the Administration to facilitate Program implementation and/or expansion;

 

(h) Conduct the Program in a cost efficient and effective manner, subject to
budgetary systems and constraints established by the Administration, and
otherwise assist the Administration in containing Program costs;

 

2



--------------------------------------------------------------------------------

(i) Participate, as reasonably requested by the Administration, in the
preparation of operating and capital budgets for the Program (including
projections of both revenues and expenditures);

 

(j) Use best efforts to elevate the standing of Hospitals and the Medical Staffs
with respect to services provided in the Program by publication of unusual or
interesting studies made in the Program;

 

(k) Initiate new procedures of demonstrated value, and carry out original
studies with respect to services provided in the Program;

 

(l) To cooperate in the furtherance of teaching and educational functions of the
Hospitals and the Medical Staff;

 

(m) Participate in the development and presentation of programs related to the
marketing of the Program’s services and enhancing the Hospitals’ community
relations;

 

(n) Assist in the design and development of patient information forms, medical
record forms, and consent forms for use in the Program including allowing the
Hospitals the use during the term of this Agreement of Manager’s copyrighted
forms;

 

(o) Screen patients before Admission to the Program in accordance with the
Hospital’s final screening policies and procedures, including insurance
precertification;

 

(p) Undertake activities, as authorized by the Administration, involving
professional contracts with physicians, hospitals, public health agencies,
nursing associates, and state and local medical societies in order to apprize
such individuals and groups of the nature and availability of the Program and
facilities of Hospitals and to facilitate the exchange of information with
regard to the Program, patient care, administration, medical policy, and
utilization review (it being provided, however, that Manager shall have no
authority to bind Hospitals to any contract nor incur debt on behalf of
Hospitals); and

 

(q) Assist the Administration in representing the Program before the medical
staff, as necessary.

 

(r) Assist Hospitals in providing support services to surgeons providing care to
Program patients.

 

2.2. Program Advertising and Marketing

 

Manager shall be responsible, at its expense, for developing and placing all
advertising for the Program with the media. The content of the advertising shall
be subject to DPM’s prior review and approval; provided, however, that if DPM
fails to respond to a request for approval of advertising content within ten
(10) business days, the approval of DPM shall be deemed to have been given.
Manager shall retain ownership and any other rights with respect to advertising
and marketing materials for the Program.

 

3



--------------------------------------------------------------------------------

2.3. Time and Efforts Requirements

 

Manager and its appointed Director shall devote sufficient time and their best
efforts to fulfilling the responsibilities of the Program as set forth in this
Agreement such as to permit ample time for the performance of all of the duties
normally associated therewith, to meet the needs of the Program and Hospital,
and to perform duties and conduct the Program in accordance with the provisions
of Section 2.1. In performing the management duties under this Agreement,
Manager shall use its best efforts to perform each of its duties in a competent
and timely fashion. In the event that Manager has engaged third parties to
perform one or more services contemplated hereunder under the supervision of
Manager, Manager shall use its best efforts to cause such third parties to
deliver each service in a competent and timely fashion. Nothing contained in
this Agreement shall be construed to constitute Manager as a guarantor with
respect to any obligations of DPM or the Hospitals or with respect to the
profitability of the Program or the Hospitals.

 

2.4. Standards of Practice and Compliance with Laws

 

Manager and its appointed Director as well as all of its other employees and
subcontractors shall perform their duties under this Agreement and conduct the
Program in accordance with (i) applicable federal and state statutes and
regulations, (ii) standards and recommendations of the Joint Commission on
Accreditation of Healthcare Organizations, (iii) Medical Staff Bylaws, (iv)
Rules and Regulations of the Hospital and the Medical Staff, and (v) the
policies of Hospital, the Medical Staff, and the Program as may be in effect
from time to time. It is specifically agreed and understood any remuneration of
Manager’s employees or subcontractors based directly or indirectly on the volume
or value of the business generated for a Hospital is strictly prohibited.

 

2.5. License to Use Name

 

During the term of this Agreement, Manager shall provide to DPM a limited
license for the use of the name “NeWeigh” as may be necessary for each
Hospital’s operation of the Program. Such use shall at all times be subject to
the prior written approval of Manager. Upon the expiration or termination of
this Agreement for any reason, such license shall immediately cease, and DPM
shall have no further rights to use the NeWeigh name or any NeWeigh materials.

 

  3. INDEPENDENT CONTRACTOR

 

In the performance of this Agreement, it is mutually understood and agreed that
Manager and its employees, including its appointed Director, are at all times
acting and performing as an independent contractor and not as an employee, joint
venturer, agent, partner or lessee of DPM or Hospitals. Neither DPM nor
Hospitals shall exercise any control or direction over the specific methods by
which Manager and Director perform their services hereunder; the sole interest
and responsibility of DPM and Hospitals shall be to ensure that the services
covered by this Agreement are rendered in accordance with the terms and
conditions hereof. Manager and its personnel shall not have any claim under this
Agreement or otherwise against DPM or Hospitals for Worker’s Compensation,
unemployment compensation, vacation pay, sick leave,

 

4



--------------------------------------------------------------------------------

retirement benefits, social security benefits, disability insurance benefits,
unemployment insurance benefits, or other employee benefits, all of which shall
be the sole responsibility of Manager. DPM shall not withhold on behalf of
Manager or any of its personnel any sums for income tax, unemployment insurance,
Social Security, or otherwise pursuant to any law or requirement of any
government agency, and all such withholding, if any is required, shall be the
sole responsibility of Manager. Manager shall indemnify and hold harmless DPM
and each of the Hospitals from any and all loss or liability, if any, arising
with respect to any of the foregoing benefits or withholding requirements.

 

  4. DPM’S DUTIES AND RESPONSIBILITIES TO MANAGER

 

4.1. Services and Facilities

 

(a) At all times during the term of this Agreement, DPM shall either furnish, at
its expense, or reimburse Manager amounts it expends for the performance of
Manager’s responsibilities hereunder, such as fully built out office space,
facilities, equipment, utilities, furniture, fixtures, office supplies, and
other services as may be reasonably required to operate the Program at each
Hospital. To the extent possible, Manager shall make all purchases through DPM
or its affiliates. Any purchases of any nature made by Manager not utilizing
DPM’s or its affiliates’ purchasing departments shall require the prior written
approval of DPM if the purchase exceeds $2,500. If written approval or
disapproval is not received within ten (10) business days of Manager’s written
request, then, in such event, DPM’ s approval shall be deemed given.

 

(b) Manager will be responsible for providing, at its expense, the computer
software to be used by the Program. Notwithstanding the foregoing, Manager may
agree to allow DPM to utilize certain items of equipment, furniture, and
computers for the benefit of the Programs, as set forth on Exhibit B hereto. In
the event that Exhibit B is not attached hereto at the time of execution of this
Agreement, DPM and Manager agree to complete and sign Exhibit B within 30 days
of the execution of this Agreement. Exhibit B may be modified from time to time
by mutual agreement of the parties. Manager shall provide such items at its
expense, provided that DPM shall be responsible for any required maintenance and
repair. Upon the termination of the Program at any location or the expiration or
termination of this Agreement for any reason, DPM shall incur the cost to return
Manager’s property to a location to be identified by Manager in Houston, Texas.

 

(c) In the event that Manager and DPM agree to offer the Program at Additional
Hospitals, Manager will assist DPM in developing, budgets and related financial
information concerning the operation of such Programs.

 

4.2. Exclusivity

 

(a) DPM represents and agrees that during the term of this Agreement Manager
shall have the exclusive right to provide Program services for DPM, its
affiliates, and subsidiaries.

 

(b) Manager represents and agrees that, during the term of this Agreement, it
will not provide Program services for gastroplasty patients for any hospital
located within

 

5



--------------------------------------------------------------------------------

(i) Harris, Ft. Bend, Montgomery, and Brazoria Counties, Texas, as long as the
Pasadena Hospital Program is in effect, or (ii) the Louisiana state parishes
listed on Exhibit C hereto as long as the Baton Rouge Hospital Program is in
effect. In addition, Manager agrees that, during the term of this Agreement, if
an Additional Hospital Program is implemented under this Agreement, Manager will
not provide Program services for gastroplasty patients for any hospital located
within twenty-five (25) miles of such Additional Hospital; provided, however,
that such restriction shall not be applicable if Manager has a program in place
in that geographic area prior to the addition of the new Program hereunder.
Provided further, that the restrictions contained in this subparagraph shall not
be applicable when (a) a Hospital does not belong to a patient’s plan and the
patient either does not have out of network benefits or is unwilling to use out
of network benefits, or (b) for any other reason, a Hospital is unable to
accommodate a particular patient shall be excluded from the terms of this
provision.

 

4.3. Compensation

 

(a) As compensation for the services rendered by Manager pursuant to this
Agreement for the Initial Hospitals, DPM shall pay as a Program management fee
the following monthly amounts, due and payable, in advance, on the 15th day of
each and every month:

 

Month One

   $ 322,500.00

Month Two

   $ 337,500.00

Month Three

   $ 352,500.00

Month Four and Remainder of Term

   $ 375,000.00

 

The payment for Month One shall be due upon the execution of this Agreement. In
the event that the effective date hereof is other than the 15th of the month,
the compensation for such period preceding the 15th of the month shall be
prorated, based on the Month One amount, for the days between the effective date
hereof and the next following 15th of the month, and shall be payable together
with the Month One compensation at the time of execution of this Agreement.

 

The parties hereby stipulate that the Program management fees represent fair
consideration for the services provided by Manager with respect to the Program.
Time is of the essence for the terms of this Section 4.3.

 

(b) Notwithstanding the provisions of paragraph (a) above, in the event the term
of this Agreement is extended pursuant to Section 5.2 hereof, the parties will
use their best efforts to mutually agree with respect to the monthly fee to be
paid pursuant to paragraph (a) above for any months extending beyond the Initial
Term (as defined below).

 

(c) During the Initial Term hereof, DPM shall have the option to expand the
Program to up to three (3) Additional Hospitals subject to the same terms and
conditions set forth herein with respect to the Initial Hospitals In the event
that DPM desires to so expand, the monthly management fee shall increase by
$187,500.00 for each Additional Hospital, payable as set forth above; provided,
that if any such Additional Hospital is located outside a radius of 500 miles
from Houston, Texas, then the parties will mutually agree upon an additional
reasonable

 

6



--------------------------------------------------------------------------------

travel allowance to be paid to Manager. Any such agreement with respect to
Additional Hospitals shall be made in writing, executed by both parties, and
constitute an addendum to this Agreement.

 

4.4. Books and Records

 

(a) Manager recognizes that the Centers for Medicare & Medicaid Services (CMS)
require that persons and entities that provide services to the health care
providers maintain records reflecting the costs associated with such services.
Therefore, Manager agrees to allow the Comptroller General of the United States,
the Department of Health and Human Services, and their duly authorized
representatives access to books, documents and records until the expiration of
four (4) years after the services are furnished under this Contract. The types
of records covered by this clause, the persons entitled to access, and the
manner of which the records may be requested and reproduced shall be governed by
42 C.F.R. 420.300-420.304, as amended from time to time (the “Regulations”). The
sole purpose of this Section 4.4 is to comply with the Regulations. This Section
4.4 shall not be interpreted to require Manager to provide access to its records
or to any persons or entities, other than those set forth in the Regulations.
Subsequent amendments to or repeal of the Regulations shall be deemed to govern
the obligations created in this paragraph as of the effective date of amendment
or repeal. Upon written request of the Secretary of Health and Human Services or
the Controller General or any of their duly authorized representatives, Manager
shall make available to the Secretary those contracts, books, documents and
records necessary to verify the nature and extent of the cost of providing his
or her services. If Manager carries out any of the duties of this Agreement
through a subcontract with a value of Ten Thousand ($10,000.00) Dollars or more
over a twelve (12) month period with a related individual or organizations,
Manager agrees to include this requirement in any such subcontract. This section
is included pursuant to and is governed by the requirements of Section
1861(v)(1) of the Social Security Act and regulations promulgated thereunder.
The parties agree that any attorney-client, accountant-client or other legal
privileges shall not be deemed waived by virtue of this Agreement.

 

(b) Upon reasonable notice to DPM, Manager shall be entitled to examine the
books and records of each Hospital as they relate to charges and revenues
received attributable to the efforts of Manager and the Program.

 

(c) The parties acknowledge that the compliance date for the Privacy Regulations
issued pursuant to the federal Health Insurance Portability and Accountability
Act is April 14, 2003. The parties agree to follow any procedures and enter into
any agreements required by the Privacy Regulations.

 

4.5. Covenants of DPM

 

DPM covenants and agrees as follows:

 

(a) Hospitals shall secure one or more board eligible or certified surgeons to
perform all surgical procedures associated with the Gastroplasty Program, which
surgeon(s) has been qualified and accepted by the appropriate Hospital’s Medical
Staff Credentialing Committee.

 

7



--------------------------------------------------------------------------------

(b) Hospitals shall promptly advise Manager of any material changes in their
screening and financial policies and procedures.

 

(c) In the event that any one or more of the surgeons associated with the
Gastroplasty Program have any financial relationship with DPM, an affiliate of
DPM, or a Hospital, whether through ownership or compensation, DPM represents
that it will not make any distributions or pay any compensation to any such
surgeon based upon the volume or value of the surgeon’s referrals or admission
of patients, including Gastroplasty Program patients, to any Hospital.

 

  5. TERM AND TERMINATION

 

5.1. Term

 

The term of this Agreement shall commence upon the Effective Date and shall
continue in effect for a period of thirty-six (36) months thereafter (“Initial
Term”), unless terminated sooner or extended pursuant to the terms of this
Agreement. At any time during the ninety (90) day period preceding the
expiration of this Agreement, this Agreement may be renewed, upon the mutual
written agreement of DPM and Manager, for an additional thirty-six (36) month
period, unless terminated sooner pursuant to the terms of this Agreement.

 

5.2. Extended Term

 

In the event that one or more Programs are implemented at Additional Hospitals
within the first eighteen (18) months of the Agreement, pursuant to Section
4.3(c), then the term of this Agreement shall continue in effect for a period of
thirty-six (36) months from the date that the latest of any such additional
Programs are commenced (the “Extended Term”); provided, however, that this
Agreement shall automatically terminate at the end of the Initial Term if the
parties are unable to mutually agree to the compensation to be paid Manager for
the Extended Term pursuant to Section 4.3(b) hereof.

 

5.3. Grounds for Termination

 

(a) In the event of a material breach of this Agreement by either party, the
other party shall have the right to terminate this Agreement by service of
written notice upon the defaulting party (the “Default Notice”). In the event
such breach is not cured within thirty (30) days after service of the Default
Notice, this Agreement shall automatically terminate at the election of the
non-defaulting party upon the giving of a written notice of termination to the
breaching party not later than thirty (30) days after the service of the Default
Notice.

 

(b) In the event of the nonpayment by DPM of any amounts due hereunder on the
due date thereof, Manager shall have the right to terminate this Agreement by
service of written notice upon DPM. In the event such breach is not cured within
ten (10) days after service of such notice, this Agreement may be immediately
terminated by Manager.

 

(c) The termination of this Agreement or the decision to terminate a Program at
a particular Hospital may be made at any time by mutual consent embodied in a
written agreement signed by an authorized representative of each of the parties
hereto.

 

8



--------------------------------------------------------------------------------

(d) In addition, either party may terminate this Agreement immediately at any
time upon the happening of any of the following occurrences or acts:

 

(i) Either party ceases to function as a going concern or conduct its operations
in the normal course of business;

 

(ii) The (a) suspension, liquidation or dissolution, or notice thereof, of
substantially all of a party’s usual business without the prior written consent
of the other party hereto, (b) an assignment by a party for the benefit of its
creditors, or (c) in the event of the filing of a voluntary or involuntary
petition under the provisions of the U.S. Federal Bankruptcy Act or amendments
thereto, or any application for or appointment of a receiver for the property of
a party, the filing of which remains unsatisfied and discharged at the end of
sixty (60) days after the occurrence of such event;

 

(iii) Either party, without the other party’s prior written consent, attempts to
partially or wholly assign its rights or delegate its duties under this
Agreement;

 

(iv) Either party is convicted of any illegal activity which could, in the
reasonable opinion of the other party, jeopardize or adversely affect the
business reputation of the other party; or

 

(v) Either party is prevented from substantially performing its obligations
under this Agreement by any applicable law enacted or by any applicable order,
rule, regulation, decree or ordinance promulgated by any appropriate
governmental authority.

 

(e) In the event any of the following occur with respect to a particular
Hospital, either party may terminate this Agreement immediately with respect to
the provision of the Program at such Hospital:

 

(i) In the event of a Hospital’s failure to maintain professional liability
insurance coverage on its own operations, as required pursuant to Section 6.1
hereof, and Hospital fails to cure such failure within ten (10) days of Hospital
losing its insurance coverage; or

 

(ii) If any of the Hospital’s applicable licenses, permits, or certifications
from any person, entity, or agency, including, but not limited to, any state
agency, federal agency, or any other agreement, which is essential for the
operation of the Hospital, is at any time suspended, terminated, or revoked and
is not fully reinstated within ninety (90) days.

 

(f) DPM shall have the unilateral right to terminate a Program at any Hospital
at any time by giving Manager written notice of such termination, which notice
shall state the date of termination. Notice of termination shall not be
effective until payment to Manager in the amount of $1,125,000.00 for each
Program location that DPM wishes to terminate.

 

9



--------------------------------------------------------------------------------

(g) In the event that certain Guaranty agreement, effective concurrent with the
effective date hereof, pursuant to which Dynacq International, Inc. guarantees
the obligations of DPM hereunder, is not properly executed and delivered to
Manager within seven (7) days of the effective date hereof, Manager may
immediately terminate this Agreement with written notice to DPM.

 

5.4. Effects of Termination

 

The expiration or earlier termination of this Agreement shall not release or
discharge either party from any obligation, debt or liability which shall have
previously accrued and remain to be performed upon the date of such expiration
or termination. Upon expiration or termination of this Agreement or a Hospital
Program, Manager shall retain the right to any telephone or facsimile numbers
used by the Program. In addition, Manager shall have the right to assume the
lease for any office space in which the Program has operated that is not in a
building owned or operated exclusively by DPM or an affiliate.

 

  6. INSURANCE AND INDEMNIFICATION

 

6.1. Insurance.

 

At all times during the term of this Agreement and for a period of three (3)
years following the termination or expiration of this Agreement for any reason,
DPM shall maintain or cause to be maintained, at its expense, professional
liability coverage for Manager and its affiliates, for services furnished during
the term of this Agreement, in such amounts and under such terms of coverage as
DPM shall provide for Hospitals’ operations and activities. NeWeigh will furnish
DPM information necessary for DPM to obtain insurance for NeWeigh. During the
term of this Agreement, DPM shall also maintain or caused to be maintained
professional liability coverage, including through a self-insurance plan, on the
Hospitals’ and their personnel and operations. In the event that any of the
Hospitals should receive notice of the impending termination of its professional
liability coverage, DPM shall immediately provide notice thereof to NeWeigh.

 

6.2. Indemnification

 

DPM hereby agrees to indemnify, defend, and hold Manager, its shareholders,
directors, officers, employees, and affiliates (the “Indemnified Parties”) free
and harmless from and against any and all liability, loss, damage, claim, or
cause of action (whether or not well-founded) (collectively, “Claims”),
including reasonable attorney’s fees and costs, which may result from (i) any
act or omission of DPM, Hospitals, their employees, contractors, or agents
arising or otherwise related to this Agreement, and (ii) any other Claim against
the Indemnified Parties that arises as a result of Manager’s operation of the
Programs on behalf of Hospitals, including but not limited to, claims arising
under the Texas Deceptive Trade Practices Act. To be entitled to such
indemnification, the Indemnified Party shall give DPM prompt written notice of
any assertion by a third party of any claim with respect to which the
Indemnified Party might bring a claim for indemnification hereunder, and, in all
events, must supply such written notice to DPM within the applicable period for
defense of such claim. The Indemnified Party may elect to retain and direct the
actions of legal counsel of its own choosing, the expense of which shall

 

10



--------------------------------------------------------------------------------

be borne by DPM, provided that the hourly rate for such counsel shall not exceed
$300.00 per hour. The right to indemnification conferred herein shall include
the right to be paid or reimbursed by DPM the reasonable expenses incurred by
the Indemnified Party if it is or is threatened to be made a named defendant or
respondent in any proceeding in advance of the final disposition of the
proceeding and without any determination as to the Indemnified Party’s ultimate
entitlement to indemnification.

 

Notwithstanding the foregoing, Manager or any Indemnified Party shall not be
entitled to any indemnification under this section for Claims arising out of
Manager’s or any Indemnified Party’s negligence, willful misconduct, or criminal
acts (collectively, “Manager Acts”) in their provision of services or products
under this Agreement. Provided, however, that DPM shall defend Manager or an
Indemnified Party with respect to any Claim, including potential Manager Acts,
and, if a court determines that Manager or an Indemnified Party has committed a
Manager Act, then Manager will reimburse DPM for all costs it has incurred to
defend Manager or an Indemnified Party. Provided, further, that DPM shall not be
required to indemnify or defend Manager or an Indemnified Party. if the Claim is
brought only against Manager or an Indemnified Party, and not against DPM, its
affiliates, a Hospital, or a physician practicing at a Hospital, and the Claim
does not relate in any manner to a situation in which medical malpractice may be
an issue.

 

  7. NON-SOLICITATION

 

7.1. By Manager.

 

During the term of this Agreement, or the term of this Agreement as extended,
and for a twelve (12) month period commencing on the date of the expiration or
earlier termination of this Agreement, Manager shall not, without the prior
written consent of DPM, employ or contract with, or solicit for employment or
contract, any employee or independent contractor of DPM or any affiliate (other
than persons who were employees of or had a contract with Manager immediately
prior to their employment by or contract with DPM or an affiliate and other than
persons recruited by Manager and placed in the employment of DPM or an affiliate
by Manager) to provide services similar to those provided in this Agreement.
Manager acknowledges that a breach of this Section 7.1 by Manager will result in
irreparable injury to DPM, the precise amount of which is not readily
ascertainable in monetary damages, and that DPM, in addition to any other
remedies, shall be entitled to injunctive relief.

 

7.2. By DPM

 

During the term of this Agreement, or the term of this Agreement as extended,
and for a twelve (12) month period commencing on the date of the expiration or
earlier termination of this Agreement, neither DPM, Hospitals, nor any affiliate
(the “Non-Soliciting Parties”) thereof shall, without the prior written consent
of Manager employ or contract with, or solicit for employment or contract, any
employee or independent contractor of Manager to provide services similar to
those provided in this Agreement (other than persons who were employees of, or
had a contract with the Non-Soliciting Parties), immediately prior to their
employment by or those who had a contract with Manager and other than persons
recruited by the Non-Soliciting Parties. The Non-Soliciting Parties acknowledge
that a breach of this

 

11



--------------------------------------------------------------------------------

Section 7.2 by the Non-Soliciting Parties will result in irreparable injury to
Manager, the precise amount of which is not readily ascertainable in monetary
damages, and that Manager, in addition to any other remedies, shall be entitled
to injunctive relief.

 

  8. CONFIDENTIAL INFORMATION

 

Manager and DPM recognize and understand that, during the term of this
Agreement, or the term of this Agreement as extended, each shall receive, have
access to, and otherwise become acquainted with various trade secrets,
materials, patient information, and other proprietary information relating to
DPM and Manager which is of a secret or confidential nature (“Confidential
Information”). During and after the term of this Agreement, DPM, Hospitals, and
Manager shall not use Confidential Information for any purposes other than the
performance of this Agreement, and shall not disclose such Confidential
Information received by DPM, Hospitals, and Manager to any third party, without
the prior written consent of DPM or Manager, as the case may be. Provided,
however, that either party may divulge Confidential Information to the minimum
extent necessary to comply with any applicable statute, governmental rule or
regulation or valid Court order. Confidential Information does not include,
however, information which (a) is or becomes generally available to the public
other than as a result of a disclosure by either party or its Representatives
(as defined below), (b) was available to the non-disclosing party on a
nonconfidential basis prior to its disclosure to such party by the disclosing
party or its Representative, or (c) becomes available to the non-disclosing
party on a nonconfidential basis from a person, other than the disclosing party
or its Representative, who is not known by the non-disclosing party to be bound
by a confidentiality agreement with such disclosing party or otherwise
prohibited from transmitting the information to the non-disclosing party. As
used in this Agreement, the term “Representative” means, as to any party, such
party’s affiliates and its directors, officers, employees, agents, advisors
(including, without limitation, financial advisors, counsel and accountants),
and controlling persons.

 

DPM and Manager each acknowledge that a breach of this Section 8 by either party
will result in irreparable injury to the other party, the precise amount of
which is not readily ascertainable in monetary damages, and that the parties
hereto, in addition to any other remedies, shall be entitled to injunctive
relief.

 

  9. NOTICES

 

All notices which either party is required or may desire to give to the other
party under or in conjunction with this Agreement shall be in writing, and shall
be deemed to have been duly given on the date of delivery if delivered in person
to the party named below, or as of the date indicated on a return receipt if by
certified or registered mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to DPM:   

Doctor’s Practice Management, Inc.

4301 Vista Road

Pasadena, Texas 77504

Attention: President

 

12



--------------------------------------------------------------------------------

If to Manager:   

NeWeigh

10738 Braes forest

Houston, Texas 77071

Attention: Diane Crumley

 

or to such other addresses or persons as may be designated by DPM or Manager
from time to time in accordance with the provisions of this Section 9.

 

  10. ENTIRE AGREEMENT; AMENDMENTS

 

This Agreement supersedes any and all other agreements, whether oral or written,
between the parties with respect to the subject matter hereof and there are no
representations, covenants or undertakings other than those expressly set forth
in this Agreement. This Agreement may not be modified or amended except by a
written document executed by both parties to this Agreement, and such written
modification(s) shall be attached hereto.

 

  11. STATE LAW: SEVERABILITY

 

This Agreement shall be construed and governed by the laws of the State of
Texas. In the event any provision of this Agreement is rendered invalid or
unenforceable by the enactment of any applicable statute or ordinance or by any
regulation duly promulgated or is made or declared unenforceable by any court of
competent jurisdiction, the remainder of this Agreement shall, subject to the
following, remain in full force and effect. The parties agree that venue for any
proceeding arising hereunder shall lie exclusively in Harris County, Texas, and
venue for any litigation arising for enforcement of this Agreement shall lie
exclusively in the state district courts of Harris County, Texas.

 

  12. CATASTROPHE

 

In the event that any Hospital facilities are partially damaged or destroyed by
fire, earthquake or other catastrophe, and such damage is sufficient to render
the facilities unusable for Program purposes but not entirely or substantially
destroyed, this Agreement shall be suspended until such time as DPM determines
that the premises or the facilities shall again be usable. In the event that DPM
determines that the affected Hospital facilities have been entirely or
substantially destroyed by fire, earthquake, or other catastrophe, this
Agreement may be terminated by either party upon at least ten (10) days’ prior
written notice to the other; or, in the alternative, this Agreement shall be
suspended until such time as DPM shall erect or otherwise acquire new facilities
with accommodations substantially similar to those provided herein for the use
of Manager, provided that DPM gives written notice to Manager that it shall
erect or otherwise acquire such facilities. Nothing in this Agreement shall
obligate DPM to erect or otherwise acquire such facilities.

 

  13. NON-WAIVER

 

The waiver by either party of any breach of any term, covenant or condition
contained herein shall not be deemed to be a waiver of any subsequent breach of
the same or any other term, covenant or condition contained herein. The
subsequent acceptance of performance

 

13



--------------------------------------------------------------------------------

hereunder by a party shall not be deemed to be a waiver of any preceding breach
by the other party of any term, covenant or condition of this Agreement, other
than the failure of such party to perform the particular duties so accepted,
regardless of such party’s knowledge of such preceding breach at the time of
acceptance of such performance.

 

  14. CAPTIONS

 

Any captions to or hearing of the articles, sections, subsections, paragraphs,
or subparagraphs of this Agreement are solely for the convenience of the
parties, are not a part of this Agreement, and shall not be used for the
interpretation or determination of validity of this Agreement or any provision
hereof.

 

  15. ASSIGNMENT

 

Neither party shall assign any rights or delegate any duties under this
Agreement without the prior written consent of the other party, except that
either party may assign its rights and delegate its duties under this Agreement
in the event of any transfer of all or substantially all of its stock or assets
without the prior written consent of the other party. Any unauthorized attempted
assignment by either party shall be void and of no force and effect and shall
constitute a material breach of this Agreement. All covenants, conditions and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

  16. COUNTERPARTS

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, and all of such counterparts shall together constitute one and
the same Agreement.

 

  17. THIRD PARTY BENEFICIARIES

 

This Agreement is solely for the benefit of the parties and their officers,
directors and employees to the extent named herein. No other third party is
granted or shall have any rights by virtue of this Agreement.

 

  18. AFFILIATE

 

For purposes of this Agreement, the term “affiliate” shall mean any wholly-owned
subsidiary of an entity or any entity with common ownership or common control.

 

  19. ALTERNATIVE DISPUTE RESOLUTION

 

The parties agree to submit any dispute arising under this Agreement to
voluntary mediation before a mediator to be mutually acceptable to both parties.
The parties shall share equally in the cost of the mediator, and each party
shall incur the cost of its own legal representation. In the event the dispute
is not resolved through mediation, the parties agree to submit the dispute to
binding arbitration before a mutually acceptable arbitrator in accordance with
the rules of the American Arbitration Association. Unless otherwise ordered by
the arbitrator, the parties shall share equally in the cost of the arbitration
and each party shall incur

 

14



--------------------------------------------------------------------------------

the cost of its own legal representation. Judgment upon any award rendered by an
arbitrator may be entered in any court having jurisdiction. Notwithstanding
anything to the contrary herein, this provision shall not be applicable to the
rights of any party to seek an equitable remedy to enforce the terms of this
Agreement, including but not limited to Section 8 of this Agreement.

 

  20. CONFIDENTIALITY OF THIS AGREEMENT

 

It is the express intent of the parties that the terms and conditions of this
Agreement shall not be disclosed except in response to a request from a valid
subpoena, a request from a government agency, by mutual written consent of both
parties, or as otherwise specifically provided herein. The parties also agree
that the parties may disclose the terms of this Agreement to its officers,
affiliates, directors, attorneys and to those employees who are necessary to
carry out the terms of the Agreement.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
on the 15th day of November, 2002.

 

MANAGER: VITAL WEIGHT CONTROL, INC.
a Texas Corporation By:   /s/    Diane Crumley        

Name:

  Diane Crumley

Title:

  President DPM:

DOCTOR’S PRACTICE MANAGEMENT, INC.

By:   /s/    Philip S. Chan

Name:

  Philip S. Chan

Title:

  Chief Financial Officer

 

15